                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                               NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         JAY SHAH,
                                  10                                                         Case No. 20-cv-01385-RS
                                                         Petitioner,
                                  11
                                                  v.                                         ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                         ROBERT W. FOX,
                                  13
                                                         Respondent.
                                  14

                                  15

                                  16                                           I. INTRODUCTION

                                  17          Petitioner Jay Shah has filed a habeas petition challenging the same state convictions he

                                  18   challenged in a prior (and now closed) habeas action, Shah v. Fox, No. 17-cv-06737-RS (N.D.

                                  19   Cal. filed Nov. 22, 2017). The instant petition will be dismissed as second or successive to the

                                  20   prior petition. If petitioner wishes to file a successive habeas petition, he must first obtain

                                  21   permission from the Ninth Circuit Court of Appeals.

                                  22                                            II. BACKGROUND

                                  23          Shah’s prior petition was denied on the merits in December 2018, and a certificate of

                                  24   appealability was not issued by either the district court or the Ninth Circuit. See id., Dkt. Nos. 22,

                                  25   25.

                                  26                                             III. DISCUSSION

                                  27          This petition will be dismissed as second or successive. As noted, in 2017 Shah filed a

                                  28   petition regarding the same convictions at issue in the instant action, which was denied on the
                                   1   merits. Therefore, a “further petition challenging the same conviction would be ‘second or

                                   2   successive’ for purposes of 28 U.S.C. § 2244(b).” McNabb v. Yates, 576 F.3d 1028, 1029 (9th

                                   3   Cir. 2009).

                                   4          In order to file a second or successive petition, Shah must obtain an order from the Court

                                   5   of Appeals authorizing the district court to consider the petition. See 28 U.S.C. § 2244(b)(3)(A).

                                   6   Shah has not shown that he has received such authorization. Accordingly, the instant petition

                                   7   must be dismissed as second or successive, the filing of which has not been authorized by the

                                   8   Court of Appeals.

                                   9                                            IV. CONCLUSION

                                  10          The instant petition is DISMISSED as second or successive, the filing of which has not

                                  11   been authorized by the Court of Appeals. If petitioner wishes to file a second or successive habeas

                                  12   petition, he first must obtain permission from the Ninth Circuit Court of Appeals.
Northern District of California
 United States District Court




                                  13          A certificate of appealability will not issue. Shah has not shown “that jurists of reason

                                  14   would find it debatable whether the petition states a valid claim of the denial of a constitutional

                                  15   right and that jurists of reason would find it debatable whether the district court was correct in its

                                  16   procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Clerk shall enter judgment

                                  17   in favor of respondent and close the file.

                                  18

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: March 10, 2020

                                  22                                                     ______________________________________
                                                                                         __
                                                                                          ________________________   ____
                                                                                                                     __ ________
                                                                                                                        __
                                                                                         RICHARD SEEBORG
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28                                                                                       ORDER OF DISMISSAL
                                                                                                                    CASE NO. 20-cv-01385-RS
                                                                                          2
